                                                                          Page 1 of 2


                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                          PENSACOLA DIVISION

JOSE M. RODRIGUEZ,

       Plaintiff,

v.                                                 Case No. 3:17cv155-RV-HTC

BRENDALIZ ASENCIO, et al.,

     Defendants.
_____________________________/

                                      ORDER

       This cause comes on for consideration upon the Magistrate Judge’s Report

and Recommendation dated July 29, 2019. (Doc. 66). The parties have been

furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). I have made a de novo determination of the timely filed objections (doc.

67).

       Having considered the Report and Recommendation, and the objections

thereto timely filed, I have determined that the Report and Recommendation should

be adopted.

       Accordingly, it is now ORDERED as follows:

       1.     The Magistrate Judge’s Report and Recommendation is adopted and

incorporated by reference in this order.
                                                                        Page 2 of 2


      2.    Defendants Chandler, Simmons and Rice’s Motion to Dismiss (Doc.

45) is GRANTED IN PART and DENIED IN PART.

      3.    Defendant Inch’s Motion to Dismiss (Doc. 47) is GRANTED.

      4.    Defendant Asencio’s Motion to Dismiss (Doc. 60) is GRANTED IN

PART and DENIED IN PART.

      5.    Plaintiff’s ADA and Rehabilitation Act claims are DISMISSED

WITH PREJUDICE against all Defendants.

      6.    Plaintiff’s   Eighth   Amendment   official   capacity   claims   are

DISMISSED WITH PREJUDICE against all Defendants.

      7.    Plaintiff’s Eighth Amendment individual capacity claim against

Defendant Inch is DISMISSED WITH PREJUDICE.

      8.    This case is referred to the assigned Magistrate Judge for further

proceedings on Plaintiff’s Eighth Amendment individual capacity claims against

Defendants Asencio, Chandler, Rice and Simmons.

      DONE AND ORDERED this 19th day of August, 2019.



                               /s/ Roger Vinson
                               ROGER VINSON
                               SENIOR UNITED STATES DISTRICT JUDGE




Case No. 3:17cv155-RV-HTC
